Citation Nr: 1129208	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-33 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel
INTRODUCTION

The Veteran served on active duty from February 1964 to April 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In January 2011, the Veteran and his spouse testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

Additional evidence has been added to the claims file since the RO last reviewed this case.  In a written statement from January 2011 the Veteran waived RO consideration of the evidence in the first instance.  The Board therefore proceeds to adjudicate his appeal as to the issue of entitlement to service connection for a left knee disorder taking into consideration all of the evidence of record.  38 C.F.R. § 20.1304(c) (2011).  

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's left knee disorder did not have onset during his active service, arthritis of his left knee did not manifest within one year of separation from active service, and his left knee disorder is not etiologically related to his active service.  






CONCLUSION OF LAW

The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has suffered from symptoms involving his left knee since the time of an in-service injury.  

During the Board hearing, the Veteran testified that, during service, he was sitting with his leg propped up and someone fell on his leg, he went to the ship medical facilities, x-rays were taken, and he was on crutches for 2 or 3 weeks.  January 2011 transcript at 3.  He testified that he has had trouble with his left knee through the years, was treated occasionally after service, including shortly after service - approximately the 1970s, by a private provider, Dr. "J.K.," and began receiving treatment at a VA facility in 1987.  Id. at 4-6.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As to some of the factors that go into making credibility determinations both the Court of Appeals for Veterans Claims (Veterans Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  

Acknowledged by the Board is that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  "While the lack of contemporaneous medical records may be a fact that the Board may consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  
Id. at 1336.  

Service treatment records document that the he sought medical treatment in September 1964 for an inflamed left knee.  At that time he reported that he did not recall any trauma but that "It hurts slightly yesterday - when I awoke this morning it was swollen."   He reported that he had swelling, pain, and redness of his left knee for two days.  The impression was possible traumatic arthritis and the plan was treatment with aspirin, an ace bandage, and for him to return in three days.  

The mention of "possible" traumatic arthritis is speculative and too indefinite for the Board to find, based on this statement, that it is at least as likely as not that the Veteran had chronic arthritis during service.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992),

There is no further mention of his knee until April 29, 1967, at which time he reported that another man had fallen across his knee.  X-rays were taken, although the April 29 note indicates that the x-rays were not yet read and that he was to see the medical officer.  He could not flex the knee, there was no effusion, but there was diffuse tenderness primarily over insertion of medial collateral ligament.  The knee was stable and drawer sign was negative.  Impression was knee ligament strain and he was prescribed an ace bandage, heat, and quadriceps exercises.  

A note from May 2, 1969 documents that he was seen by the medical officer, that his range of motion was improving, and that the knee was diffusely swollen.  He was to continue with the same prescription and parafon forte was also prescribed.  These 1967 notes do not identify which knee was injured.  However, On May 3, 1967 he reported a sore left ankle and the clinician noted that this was probably related to the knee injury.  Thus, the Board finds that the service treatment note documents injury of the left knee in April 1967.  There are no more reports of left knee symptoms.  The report of April 1968 medical examination for separation from active duty indicates a normal clinical evaluation of his lower extremities.  

Thus, the service treatment records document two episodes of left knee pain during service, including the injury described by the Veteran during the Board hearing.  That there are no reports of continuing symptoms in the year following May 3, 1967, and that the report of medical examination in April 1968 included a normal clinical evaluation of the Veteran's lower extremities, taken together, is evidence tending to show that his left knee injury during service resulted in no residuals by the time of his separation from active service.  

The next treatment record is a June 1977 VA treatment note.  At that time the Veteran complained of left low back pain with radiation into his left leg.  There is no mention of his left knee in that note.  The first post service evidence that refers to his left knee are VA treatment records from September 1987.  A medical certificate from that month includes that the Veteran had a painful left knee since the previous Monday and had no known injury.  He had swelling and tenderness of the medial aspect of the knee joint and was diagnosed with synovitis.  

The Board finds the September 1987 treatment records to be evidence against his claim because his report of no known injury is inconsistent with his claim.  

For example, during the Board hearing it was claimed that he had symptoms continuously since service.  If he did, indeed, have symptoms since service, and had been treated since service, as he has alleged, the Board would expect to find some reference to such history, in particular the left knee injury in 1967, in the context of seeking treatment for left knee symptoms.  Instead, what these records show is that he reported that he had no known injury.  This is inconsistent with continuity of symptomatology since the 1967 injury.  

Following the 1987 treatment notes, the next evidence is private treatment records from a chiropractor, Dr. "S.W.," beginning in July 2002.  Those records refer to cervical and lumbar spine symptoms and to symptoms of his knees, ankles, shoulder, and arm.  The earliest entry is from July 22, 2002 and includes that his left knee was better.  The earliest entry anywhere in the claims file indicating that the Veteran's knee problems began during service is found in 2004 notes from Dr. S.W.  those notes include a diagnosis of right and left knee and lumber muscle spasm.  He reported origination in the military.  This note also indicates that records had been requested from his prior treating physician, Dr. "J.K.," but that the records were not available.  

Also of record are treatment notes from "J.W.," M.D. from 2003 forward.  In the earliest entry, from May 2003, Dr. J.W. recorded a history that the Veteran was referred to him from Dr. J.K. because of difficulty with his left knee.  After identifying the Veteran, Dr. J.W. recorded the following history:  

He is referred here by Dr. ["J.K."] because of difficulty with his left knee.  He injured his knee once while in the Navy.  He does a lot of squatting and crawling in his work.  He does not remember one specific time that he may have injured it.  It pops and catches.  It causes him pain.  He has had no treatment.  

Impression was tear of the medial meniscus of the left knee and he underwent arthroscopic surgical treatment in June 2003.  Postoperative diagnoses were left knee medial meniscus tear, chondromalacia of the medial femoral condyle, and chondromalacia of the trochlea and patella.  

Dr. J.W.'s comment that the Veteran had not had any treatment for his knee is in conflict with the Veteran's report that he had treatment for his knee beginning in the 1970s.  There is no reason that the Board can discern that Dr. J.W. would make this statement other than based on the Veteran's report.  This inconsistency impacts negatively on the Veteran's credibility as to his report of treatment going back to the 1970s.  Although it is symptomatology, not treatment, that is determinative as to whether there has been continuity of symptomatology, the negative impact on his credibility as to treatment necessarily draws into question his credibility as to symptoms since service as he has intertwined treatment and symptoms by his own reports.  

Notes from March 2004 document that the Veteran continued to have difficulty with his left knee.  Dr. J.W. suggested that he may want to look at an early medical retirement.  Notes from June 2004 document the Veteran's report that he had retired.  Dr. J.W. continued to treat the Veteran and a January 27, 2005 note includes the following:  

He asked me if I thought his left knee had anything to do with his service.  He apparently has applied that to be service connected.  I told him I would have to get a specific request from the VA or whoever it was concerning that and I will be glad to look at it.  It is the left knee that we operated on back in 06/20/03, but I do not have time during my clinic to go through those record.  So if that comes in, you can bring it to me and I will take care of it.  

This statement by Dr. J.W. also impacts negatively on the Veteran's reports of continuity of symptomatology.  If he indeed experienced symptoms continuously since service, it does not follow that he would ask Dr. J.W. if his left knee problems had anything to do with service.  Rather, from the perspective of one with continuous symptoms, there would be no need to question the relationship.  

In his July 2006 notice of disagreement, the Veteran stated that his service treatment records show that he suffered a left knee medial meniscus tear during service.  This is not an accurate statement of fact.  His service treatment records state that he had "diffuse tenderness, primarily over insertion medial collateral ligament" and the impression was "Knee ligament strain."  There are not statements in the service treatment record that he had a tear of any structure of his left knee.  The Veteran's mischaracterization of the treatment records tends to show that he states as fact that which is not shown.  This impacts negatively on his credibility because it shows that he inaccurately reports evidence.  

September 2007 VA treatment notes document that the Veteran had degenerative changes in both knees and had degenerative joint disease in multiple joints, particularly the low back and both knees.  

A January 2009 operative report from Dr. J.W. documents that the Veteran underwent a PKR Triathlon partial left knee replacement at that time.  Post and pre operative diagnoses were the same - degenerative arthritis of the medial compartment of the left knee, mild patellofemoral disease, and synovial popliteal cyst of the left knee.  

In March 2009, VA afforded the Veteran a VA compensation and pension (C&P) examination of his left knee.  The examiner indicated that he had reviewed the Veteran's claims file and recounted an accurate history of the Veteran's treatment.  This note also documents that the Veteran was surgically treated in January 2009 including a partial knee replacement of the left knee medial joint.  The examiner also obtained a history from the Veteran, including the report of the man falling across his left knee, his following need for crutches, and treatment with muscle relaxants.  The Veteran told the examiner essentially what he reported during the hearing before the undersigned.  

The physician examined the Veteran's knee and reviewed the radiology reports.  He diagnosed degenerative arthritis of he left knee post partial total knee arthroplasty of medial joint.  

Next, the examiner provided a probative medical opinion, as follows:  

On addressing the issue as to whether or not the current diagnosis of left knee disability is a continuation or progression of the left knee injury showing during the military service, on reviewing the C-file there are entries that correspond to the history as given by the veteran with the episode in which another man fell across his knee.  The veteran states he was released from active duty service on 4/15/68 and the first documentation of left knee problems was at the VA hospital in Dublin dated 9/30/87 and mentions painful left knee.  In my opinion, it is less likely than 50:50 possibility that the veteran's current left knee condition is caused by or a result of the period of time he was on active duty status.  

In evaluating the probative value of competent medical evidence, the Veterans Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

As stated by the Veterans Court, credibility is the province of the Board. It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases. See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Most of the probative value of a medical opinion lies in its reasoning.  Id. at 304.

The physician who conducted the March 2009 C&P examination had sufficient facts before him, not only those facts that were in the claims file but also the Veteran's report of his history.  The Board is aware that the examiner referred specifically to the lack of documentation of reports of left knee problems for many years after service as a basis for his conclusion, but the examiner also recorded a history provided by the Veteran that "[s]ince being released from active duty, he states he has had recurrent swelling in the left knee and periodically would have pain on the medial side of the left knee."  The examiner was therefore aware of the Veteran's reports of continuity of symptomatology and it cannot be said that he did not have this report before him.  The examiner appears to have reliably applied reliable medical principles in arriving at his conclusion and he has provided logical reasoning to support his conclusion.  For these reasons the Board finds the examination adequate and assigns considerable weight to the medical professional's opinion.  

In January 2011, the Veteran submitted a statement from Dr. J.W. dated that same month.  Dr. J.W. stated as follows:  

Patient is in today with pain in his left knee.  [  ] year old male comes in today with paper work and old records from his injury to his LEFT knee while in the NAVY 1967.  He wants to know if this is service connected.  . . . Discussion [ ] This patient had an injury to his knee in 1967 which resulted in a tear of his cartiledge (sic) that I saw him for in 2003.  He ultimately developed DJD LEFT knee requiring PKR.  It think this is all service related from 1967.  

The Board affords this opinion little probative weight.  Dr. J.W. relies on facts not in the record and contrary to his own records.  He stated that the Veteran had an injury in 1967 which resulted in a torn cartilage.  Dr. J.W., however, has no way of knowing what injury resulted in a torn cartilage.  He certainly did not assign a date of origin of 1967 for the Veteran's knee problem when he began treating him in 2003.  He, thus, reads back into history that the Veteran had a torn cartilage since 1967 and that it was for this injury that Dr. J.W. first saw him in 2003.  This "fact" is little more than a conclusory opinion.  Clearly, if the Veteran tore his cartilage in 1967 and waited until 2003 to get it treated there would be no question of service connection.  There is no statement in the service treatment records of a torn cartilage.  The impression at that time was a ligament strain.  Dr. J.W. has merely speculated as to the nature of the in-service injury.  

As between Dr. J.W.'s opinion and that of the March 2009 C&P examiner's opinion, the Board finds that the C&P examiner's opinion is to be assigned more weight.  That report was consistent with the facts found in the service treatment records and Dr. J.W.'s report was not.  Hence, the C&P examiner's report is better reasoned that Dr. J.W.'s report as its reasoning does not depend on speculation as to the nature of the Veteran's knee injury in 1967.  

Also considered by the Board is the Veteran's at least implicit opinion that his knee disorder, present since he filed his claim, is due to his active service.  As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking that decision together with the explanation in Layno, leads the Board to the conclusion that whether a non-expert nexus opinion or diagnosis is competent evidence depends on the complexity of the particular question and whether or not a nexus opinion could be rendered based on personal observation.  

To the extent that the Veteran seeks to add an opinion, other than a report of continuity of symptomatology, that his left knee disorder present at any time since he filed his claim is etiologically related to service, the Board finds that he is not competent to do so.  He has already indicated, by his question to Dr. J.W., that he does not know if his knee disorder is related to service.  More importantly, the fact that the medical experts in this case cannot agree tends to show that this is a complex medical question and therefore a non-expert is not competent to provide a probative opinion.  

In summary, the Board finds that the Veteran's reports of continuity of symptomatology are not credible and assigns no probative weight to his reports.  The preponderance of the evidence is against a finding that the Veteran had arthritis of his left knee that manifested within one year of separation from active service as there are no reports of arthritis of his knee within one year of separation from service, let alone a report of the degree of disability at that time.  Service connection cannot therefore be presumed under the provisions of 38 C.F.R. § 3.307 and 3.309, for chronic disease.  The preponderance of medical opinion evidence is unfavorable to his claim because the only favorable opinion is less probative than the only unfavorable opinion.  As the preponderance of the evidence is against his claim, his appeal as to the issue of service connection for a left knee disorder must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claim of service connection for a left knee disorder such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

Here, the remaining VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2005 that fully addressed all three notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim of entitlement to service connection for a left knee disorder and of the Veteran's and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has service and VA treatment records and has assisted the Veteran in obtaining all records for which he has requested assistance.  The Veteran testified that he received treatment for his left knee form Dr. J.K. sometime in the 1970s.  He also indicated that he had tried to obtain records form this physician but the records were not available.  January 2011 hearing transcript at 4.  This unavailability is also reflected in the notes from Dr. S.W. that he indicates are not unavailable.  During the hearing, the Veteran stated that he had asked Dr. J.K for a statement about the treatment but Dr. J.K. was hesitant.  The undersigned held the record open for 60 days to give the Veteran an opportunity to make further attempts to secure a statement from Dr. J.K.  That period has passed and the Veteran has not submitted any statement or asked VA's assistance.  Hence, VA has no further duty to assist in this regard.  

In March 2009, VA afforded the Veteran an examination relevant to his claim.   The examiner reviewed his medical history, interviewed the Veteran, examined the Veteran, and provided a probative opinion including a rationale for his conclusion as to etiology.  The Board thus finds the March 2009 examination adequate.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing available evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a left knee disorder is denied.  


REMAND

The Veteran asserts that his current back disorder had onset during service or is the result of events during service.  Specifically, he testified that during service he had pain in his back, then went to Vietnam and had to load ammo and other items, began seeing a chiropractor shortly after service, and that his back has since deteriorated.  January 2011 transcript at 13. 

VA has a duty to assist a claimant in substantiating a claim includes affording the claimant a medical examination if certain factors are present. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Here, those factors are present.  

First, VA treatment records from December 2008 document that the Veteran has pathology of his back, i.e., degenerative disk disease.  Second, service treatment records from July 1967 document that he suffered back strain during service.  Third, documented by Dr. S.W. in a March 2005 letter is the Veteran's report that he has had symptoms involving his low back since service - This satisfies the low threshold of evidence of an indication of an association between the present condition and the in-service condition.  The Board does not find sufficient evidence in the claims file to decide this issue.  Hence, VA has a duty in this case to afford the Veteran a medical examination and therefore a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is afforded an opportunity for a C&P examination with regard to his claim of entitlement to service connection for a back disability.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  The examiner is asked to address the following:  

(a)  Identify all disorders of the Veteran's spine that have been present at any time since he filed his claim in January 2005.  

(b)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified disorder of the Veteran's spine had onset during his active service or was caused by his active service.  The examiner must provide a rationale for any opinion rendered.  

2.  Then, readjudicate the Veteran's claim of entitlement to service connection for a back disorder.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


